—In an action, inter alia, to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Kings County, dated May 26, 1977, which, upon the motion of defendant Blitman Construction Company, (1) dismissed the first, third, fifth and sixth causes of action of the amended complaint as against said defendant pursuant to CPLR 3211 (subd [a], par 7) and (2) granted said defendant summary judgment on the second and fourth causes of action pursuant to CPLR 3211 (subd [c]). Order modified, on the law, by deleting the second decretal paragraph thereof and substituting therefor a provision denying the motion of Blitman Construction Company as to the second and fourth causes of action. As so modified, order affirmed, without costs or disbursements. Summary judgment as to the second and fourth causes of action was improperly granted since questions of fact are present. Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.